                Case 20-12836-JTD        Doc 5     Filed 11/08/20    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

CRED INC, et al.,                                    Case No. 20-12836 (___)

                              Debtors.               (Joint Administration Requested)


                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of G. Alexander Bongartz of Paul Hastings LLP to represent Cred Inc., et al. in this
action.

 Dated: November 8, 2020                     /s/ Scott D. Cousins
                                             Scott D. Cousins (DE Bar No. 3079)
                                             Brandywine Plaza West
                                             1521 West Concord Pike, Suite 301
                                             Wilmington, DE 19803
                                             Telephone: +1 (302) 824-7081
                                             Email: scott.cousins@cousins-law.com

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of New York and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

                                             /s/ G. Alexander Bongartz
                                             Paul Hastings LLP
                                             200 Park Avenue, New York, NY 10166
                                             (212) 318-6000
                                             alexbongartz@paulhastings.com

                                   ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
